Citation Nr: 1756274	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include left ventricular hypertrophy and hypertensive heart disease.

2.  Entitlement to service connection for a disability manifested by clogged ears.

3.  Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from July 1975 to May 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for colon polyps (claimed as a colon condition), left ventricular hypertrophy (claimed as a heart condition), a lower back disability, and a clogged ear.

The appellant testified before the undersigned Veterans Law Judge at a March 2016 hearing in Washington, DC.  A hearing transcript has been associated with the claims file and reviewed.

The Board considered the appeal in August 2016.  At that time, the claims were remanded for additional development.

Following the August 2016 Board remand, the agency of original jurisdiction (AOJ) in an April 2017 rating decision granted service connection for lumbosacral strain and spinal degenerative arthritis.  This award constitutes a full grant of the service connection benefit sought for a lower back disability, and that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date)."


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appeal with respect to the listed claims was perfected with filing a substantive appeal received April 2010.  The provisions of 38 U.S.C. § 7105(e) (2012) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.

In August 2017, Board mailed the appellant a letter indicating that the appeal had resumed its place on the docket.  In response, the Veteran mailed back the letter with a notation at the bottom stating, "[a]dditional evidence attached."  09/20/2017, Correspondence, at 1.  Medical evidence from VA and private medical providers have been added to the record after the latest supplemental statement of the case was issued in April 2017, to include records received on the same day the Veteran provided "[a]dditional evidence," implying the records need to be considered.  Neither the appellant nor the appellant's representative waived the right to have the AOJ review the new evidence.  Thus, the Board is returning the case to the AOJ for adjudication.  38 C.F.R. § 20.1304(c) (2017).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, readjudicate the claims, considering additional private and VA medical records since the April 2017 supplemental statement of the case.  Then, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

